DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on January 05th, 2021 has been acknowledged.  By this amendment claims 1 and 9 have been amended and claims 2 and 3 have been cancelled.  Claims 10-22 have been newly added.  Accordingly, claims 1 and 4-22 are pending in the present application in which claims 1 and 10 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (U.S. Pub. 2016/0056148) in view of Sawase et al. (U.S. Pub. 2014/0210002), both of record.
In re claim 1, Kanno discloses a semiconductor integrated circuit 40 comprising: a semiconductor base body 1 (p-type substrate) of a first conductivity type (p-type) (see paragraph [0042] and figs. 3-5); a first well region 2 (n-well) of a second conductivity type (n-type), deposited at an upper portion of the semiconductor base body 1, to which 

    PNG
    media_image1.png
    722
    938
    media_image1.png
    Greyscale

Kanno is silent to wherein the first buried layer 22 in contact with the second well region and wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer.
However, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Thus, since the claimed invention does not clearly specify if the first buried layer is in direct physical contact with or in electrically contact with the second well region, the term “contact” can be interpret as “electrically contact” so that Kanno teaches that the first buried layer 22 is in electrically contact with the second well region 3 (see paragraphs [0075]-[0076] and fig. 4).


    PNG
    media_image2.png
    712
    948
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor integrated circuit of Kanno with the feature as taught by Sawase in order to enable wherein a first buried layer to be in contact with the second well region and wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer in the semiconductor integrated circuit of Kanno to be formed because in doing so the first buried layer and the second buried layer which are provided at the bottom of the well regions and underneath the n-channel MOS transistor and p-channel MOS transistor, and thereby electrically isolating the well regions from the semiconductor base body of the first KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 1 above, Kanno in combination with Sawase discloses wherein a width of the first buried layer 22 is greater than or equal to a width of the second well region 3 (see paragraph [0075] and fig. 4 of Kanno, note that the width of the first buried layer 22 is greater than the width of the second well region in Kanno, see fig. 4).
In re claim 5, as applied to claim 1 above, Kanno in combination with Sawase discloses wherein the semiconductor base body includes a semiconductor substrate 1 of the first conductivity type (p-type substrate), and an epitaxial layer of the first conductivity type (n- layer) deposited on the semiconductor substrate 1; and the first well region 2 is a diffusion layer provided in the epitaxial layer (see paragraph [0043] and fig. 4 of Kanno).
- layer) deposited on the semiconductor substrate 1; and the first well region 2 is part of the epitaxial layer (see paragraph [0043] and fig. 4 of Kanno).
In re claim 7, as applied to claim 1 above, Kanno in combination with Sawase discloses wherein the main electrode region 368/369 is deposited more shallowly than the second well region 366 (see paragraph [0035] and fig. 2B, note that, the main electrode region 368/369 is formed shallower than the well region 336, see fig. 2B of Sawase).
In re claim 8, as applied to claim 1 above, Kanno in combination with Sawase discloses wherein the semiconductor integrated circuit further comprising: an isolation region 5 of the first conductivity type (p-type) to which a third potential GND lower than the first VB and second VS potentials is applied (see paragraphs [0034]-[0035] and fig. 4 of Kanno), the isolation region 5 being deposited at an upper portion of the semiconductor base body in contact with the first well region 25 (see paragraphs [0043], [0082] and fig. 4 of Kanno), (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, it is respectfully submitted that the first well can included both well regions 2 and 25 which is of the second conductivity type (n-type).  Thus, the isolation region 5 is in contact with the first well 25 (see figs. 4-5 of Kanno); and a third well region of the second conductivity type (n-type) to which a fourth potential VCC different from the first to third potentials is applied, the third well region being deposited at an upper portion of 
In re claim 9, as applied to claim 1 above, Kanno in combination with Sawase discloses wherein the semiconductor integrated circuit further comprising: an isolation region 5 of the first conductivity type (p-type) to which a third potential GND lower than the first VB and second VS potentials is applied (see paragraphs [0034]-[0035] and fig. 4 of Kanno) , the isolation region 5 being deposited at an upper portion of the semiconductor base body 1 in contact with the first well region 25 (see paragraphs [0043], [0082] and fig. 4 of Kanno), (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, it is respectfully submitted that the first well can included both well regions 2 and 25 which is of the second conductivity type (n-type); and a third well region of the second conductivity type (n-type) (the other well region 25 of the device is interpreted as the third well region, which is an n-type) to which the first potential VB is applied (note that, the first potential VB is applied to the well region 25), the third well region being deposited at an upper portion of the semiconductor base body 1 in contact with the isolation region 5 (see paragraph [0082] and fig. 5 of Kanno).
In re claim 10, Kanno discloses a semiconductor integrated circuit, comprising: a semiconductor base body (p-type substrate 1) of a first conductivity type (p-type) (see paragraph [0042] and figs. 3-5); a first well region 2 of a second conductivity type (n-type), deposited at an upper portion of the semiconductor base body 1 (see paragraph [0043] and figs. 3-5); a second well region 3 of the first conductivity type (p-type), deposited at an upper portion of the first well region 2, the first well region 2 being in 
Kanno is silent to wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer.
However, Sawase discloses in a same field of endeavor, a semiconductor integrated circuit 3 comprising: a semiconductor base body 2 (p-type substrate) of a first conductivity type (p-type) (see paragraph [0032] and figs. 2A-B); a first well region 331, 332 (n-well) of a second conductivity type (n-type) (see paragraph [0032] and fig. 2B), deposited at an upper portion of the semiconductor base body 2; a second well region 335 (p-well) of the first conductivity type (p-type), deposited at an upper portion of the first well region 331, 332 (see paragraph [0034] and figs. 2A-B); a main electrode region 368/369 being deposited at the upper portion of the first well region 331, 332 and away from the second well region 335 (see paragraph [0035] and figs. 2A-B); a first buried layer 333, 363 of the second conductivity type (n-type) buried locally under the second well region 335 (see paragraphs [0032], [0034] and figs. 2A-B, note that the buried layer 363 is connected to the buried layer 333 which is also considered as a part that made up the first buried layer, see paragraph [0034] and fig. 2B, and as a result, a part of the first buried layer which is element 363 is in direct physical contact with the 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor integrated circuit of Kanno with the feature as taught by Sawase in order to enable wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer in the semiconductor integrated circuit of Kanno to be formed because in doing so the first buried layer and the second buried layer which are provided at the bottom of the well regions and underneath the n-channel MOS transistor and p-channel MOS transistor, and thereby electrically isolating the well regions from the semiconductor base body of the first conductive type (p-type substrate) (see paragraph [0032] of Sawase).  Sawase further teaches that the technique would improve switching characteristics of the semiconductor integrated circuit and reduce ON resistance of the semiconductor integrated circuit (see paragraphs [0004]-[0005] of Sawase).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize Id.
In re claim 11, as applied to claim 10 above, Kanno is silent to wherein the second well region is in contact with the first buried layer.
However, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Thus, since the claimed invention does not clearly specify if the second well region is in directly physical contact or in electrically contact with the first buried layer, the term “contact” can be interpret as “electrically contact” so that Kanno teaches that the first buried layer 22 is in electrically contact with the second well region 3 (see paragraphs [0075]-[0076] and fig. 4).
Additionally, Sawase discloses in a same field of endeavor, a semiconductor integrated circuit 3 comprising: a semiconductor base body 2 (p-type substrate) of a first conductivity type (p-type) (see paragraph [0032] and figs. 2A-B); a first well region 331, 332 (n-well) of a second conductivity type (n-type) (see paragraph [0032] and fig. 2B), deposited at an upper portion of the semiconductor base body 2; a second well region 335 (p-well) of the first conductivity type (p-type), deposited at an upper portion of the first well region 331, 332 (see paragraph [0034] and figs. 2A-B); a main electrode region 368/369 being deposited at the upper portion of the first well region 331, 332 and away from the second well region 335 (see paragraph [0035] and figs. 2A-B); a first buried layer 333, 363 of the second conductivity type (n-type) buried locally under the second well region 335 (see paragraphs [0032], [0034] and figs. 2A-B, note that the buried layer 363 is connected to the buried layer 333 which is also considered as a part 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor integrated circuit of Kanno with the feature as taught by Sawase in order to enable wherein the second well region is in contact with the first buried layer in the semiconductor integrated circuit of Kanno to be formed because in doing so would improve switching characteristics of the semiconductor integrated circuit and reduce ON resistance of the semiconductor integrated circuit (see paragraphs [0004]-[0005] of Sawase).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

In re claim 13, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein a width of the first buried layer 22 is greater than or equal to a width of the second well region 3 (see paragraph [0075] and fig. 4 of Kanno, note that the width of the first buried layer 22 is greater than the width of the second well region in Kanno, see fig. 4).
In re claim 14, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein the semiconductor base body includes a semiconductor substrate 1 of the first conductivity type (p-type substrate), and an epitaxial layer of the first conductivity type (n- layer) deposited on the semiconductor substrate 1; and the first well region 2 is a diffusion layer provided in the epitaxial layer (see paragraph [0043] and fig. 4 of Kanno).
In re claim 15, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein the semiconductor base body includes a semiconductor substrate 1 of the first conductivity type (p-type substrate), and an epitaxial layer of the second conductivity type (n- layer) deposited on the semiconductor substrate 1; and the first well region 2 is part of the epitaxial layer (see paragraph [0043] and fig. 4 of Kanno).
In re claim 16, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein the main electrode region 368/369 is deposited more shallowly than the second well region 366 (see paragraph [0035] and fig. 2B, note that, the main 
In re claim 17, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein the semiconductor integrated circuit further comprising: an isolation region 5 of the first conductivity type (p-type), the isolation region 5 being deposited at an upper portion of the semiconductor base body in contact with the first well region 25 (see paragraphs [0043], [0082] and fig. 4 of Kanno), (notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)), thus, it is respectfully submitted that the first well can included both well regions 2 and 25 which is of the second conductivity type (n-type).  Thus, the isolation region 5 is in contact with the first well 25 (see figs. 4-5 of Kanno); and a third well region 4 of the second conductivity type (n-type), the third well region 4 being deposited at an upper portion of the semiconductor base body 1 in contact with the isolation region 5 (see paragraph [0035] and figs. 1-6 of Kanno).
In re claim 18, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein a bottom of the main electrode region 12, 13 is in contact with the first well region 1 (see paragraph [0046] and fig. 4 of Kanno).
In re claim 20, as applied to claim 10 above, Kanno in combination with Sawase discloses wherein a first potential (VB) is applied to the first well region 1 (see paragraph [0043] and figs. 3-5), a second potential VS lower than the first potential VB is applied to the second well region 3, and the second potential VS is applied to the main electrode region (see paragraphs [0043], [0065] and figs. 3-5) (note that, Kanno discloses in paragraph [0065] that, in a normal operation of the semiconductor 
In re claim 21, as applied to claim 17 above, Kanno in combination with Sawase discloses wherein a first potential VB is applied to the first well region 1, a second potential VS lower than the first potential is applied to the second well region3 (see paragraphs [0034]-[0035] and fig. 4 of Kanno), the second potential VS is applied to the main electrode region (see paragraphs [0034]-[0035] and fig. 4), and a third potential GND lower than the first VB and second VS potentials is applied to the isolation region 5 (see paragraphs [0034]-[0035] and fig. 4 of Kanno).
In re claim 22, as applied to claim 21 above, Kanno in combination with Sawase discloses wherein the first potential VB is applied to the third well region 4 or a fourth potential different from the first to third potentials is applied to the third well region (see paragraph [0043] and figs. 3-5 of Kanno).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed January 05th, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicants argued that, Kanno and Sawase, taken separately or in combination, do not disclose, teach, or suggest at least the 
However, it is respectfully submitted that Applicant’s above argument is not persuasive because although, Kanno is silent to wherein the first buried layer in contact with the second well region.  However, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Thus, since the claimed invention does not clearly specify if the first buried layer is in direct physical contact or in electrically contact with the second well region, the term “contact” can be interpret as “electrically contact” so that Kanno teaches that the first buried layer 22 is in electrically contact with the second well region 3 (see paragraphs [0075]-[0076] and fig. 4).

    PNG
    media_image1.png
    722
    938
    media_image1.png
    Greyscale

Additionally, Sawase discloses in a same field of endeavor, a semiconductor integrated circuit 3 comprising: a semiconductor base body 2 (p-type substrate) of a first conductivity type (p-type) (see paragraph [0032] and figs. 2A-B); a first well region 331, 332 (n-well) of a second conductivity type (n-type) (see paragraph [0032] and fig. 2B), deposited at an upper portion of the semiconductor base body 2; a second well region 335 (p-well) of the first conductivity type (p-type), deposited at an upper portion of the first well region 331, 332 (see paragraph [0034] and figs. 2A-B); a main electrode region 368/369 being deposited at the upper portion of the first well region 331, 332 and away from the second well region 335 (see paragraph [0035] and figs. 2A-B); a first buried layer 333, 363 of the second conductivity type (n-type) buried locally under the 

    PNG
    media_image2.png
    712
    948
    media_image2.png
    Greyscale


Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor integrated circuit of Kanno with the feature as taught by Sawase in order to enable wherein a first buried layer to be in contact with the second well region and wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer in the semiconductor integrated circuit of Kanno to be formed because in doing so the first buried layer and the second buried layer which are provided at the bottom of the well regions and underneath the n-channel MOS transistor and p-channel MOS transistor, and thereby electrically isolating the well regions from the semiconductor base body of the first conductive type (p-type substrate) (see paragraph [0032] of Sawase).  Sawase further teaches that the technique would improve switching characteristics of the semiconductor integrated circuit and reduce ON resistance of the semiconductor integrated circuit (see paragraphs [0004]-[0005] of Sawase).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize Id.
With respect to independent claim 10, Applicant argued that Kanno cannot disclose or suggest at least the features of “a first well region of a second conductivity type, deposited at an upper portion of the semiconductor base body; a second well region of the first conductivity type, deposited at an upper portion of the first well region, the first well region being in contact with the second well region; a main electrode region of the first conductivity type deposited at the upper portion of the first well region and spaced apart from the second well region, the main electrode region being in contact with the first well region; a first buried layer of the second conductivity type buried locally under the second well region; and a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer”.
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Kanno teaches that the semiconductor integrated circuit including,  inter-alia, a semiconductor base body (p-type substrate 1) of a first conductivity type (p-type) (see paragraph [0042] and figs. 3-5); a first well region 2 of a second conductivity type (n-type), deposited at an upper portion of the semiconductor base body 1 (see paragraph [0043] and figs. 3-5); a second well region 3 of the first conductivity type (p-type), deposited at an upper portion of the first well region 2, the first well region 2 being in contact with the second well region 3 (see paragraphs [0043]-[0065] and figs. 3-5); a main electrode region (a region including elements 12 and 13) of the first conductivity type (p-type) deposited at the upper portion of the first well region 2 and spaced apart from the second well region 3 (see paragraph [0046] and figs. 3-5), the main electrode 
Although, Kanno is silent to wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer.
However, Sawase discloses in a same field of endeavor, a semiconductor integrated circuit 3 comprising: a semiconductor base body 2 (p-type substrate) of a first conductivity type (p-type) (see paragraph [0032] and figs. 2A-B); a first well region 331, 332 (n-well) of a second conductivity type (n-type) (see paragraph [0032] and fig. 2B), deposited at an upper portion of the semiconductor base body 2; a second well region 335 (p-well) of the first conductivity type (p-type), deposited at an upper portion of the first well region 331, 332 (see paragraph [0034] and figs. 2A-B); a main electrode region 368/369 being deposited at the upper portion of the first well region 331, 332 and away from the second well region 335 (see paragraph [0035] and figs. 2A-B); a first buried layer 333, 363 of the second conductivity type (n-type) buried locally under the second well region 335 (see paragraphs [0032], [0034] and figs. 2A-B, note that the buried layer 363 is connected to the buried layer 333 which is also considered as a part that made up the first buried layer, see paragraph [0034] and fig. 2B, and as a result, a part of the first buried layer which is element 363 is in direct physical contact with the second well region 335) and wherein a second buried layer 334 of the second conductivity type (n-type) buried locally under the main electrode region 368/369 and 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor integrated circuit of Kanno with the feature as taught by Sawase in order to enable wherein wherein a second buried layer of the second conductivity type buried locally under the main electrode region and away from the first buried layer in the semiconductor integrated circuit of Kanno to be formed because in doing so the first buried layer and the second buried layer which are provided at the bottom of the well regions and underneath the n-channel MOS transistor and p-channel MOS transistor, and thereby electrically isolating the well regions from the semiconductor base body of the first conductive type (p-type substrate) (see paragraph [0032] of Sawase).  Sawase further teaches that the technique would improve switching characteristics of the semiconductor integrated circuit and reduce ON resistance of the semiconductor integrated circuit (see paragraphs [0004]-[0005] of Sawase).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaji		U.S. Pub. 2015/0236013	Aug. 20, 2015.
Hebert et al.		U.S. Pub. 2015/0041894	Feb. 12, 2015.
Levy et al.		U.S. Patent 9,484,454	Nov. 1, 2016.
Pidutti			U.S. Pub. 2004/0213072	Oct. 28, 2004.
Lisart et al.		U.S. Patent 9,052,345	Jun. 9, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892